Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein… said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement which aligns said recess in said eccentric connector” must be shown or the feature(s) canceled from the claim(s).  In the first full paragraph of page 14 of the specification, it is noted that the blade 22 has a recess 27 therein.  Later in the paragraph, however, it is noted that “This opening 27 on the connector 25 has inward-tapered inner walls 23.  There is another recess 30, discussed on page 18 of the specification.  However, the designator 30 does not appear to be shown in any of the figures.  Also, the eccentric appears to be part 24, as seen in fig 5.  However, the part 24 does not appear to have a recess therein.  The part 25 is designated as a connector in the specification.  However, it is unclear if the part 25 is the eccentric connector, because this part does not appear to be eccentric.  The part 25 may be an eccentric connector in as much as it connects to the eccentric 24.  However, even if that is the case, it is not clear how, or where it is shown that, the recess (presumably recess 27) is aligned in the eccentric connector, if the recess 27 is part of the eccentric connector 25. Thus the recess formed in said eccentric connector, where the recess is aligned in the eccentric connector does not appear to be shown.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “an eccentric connected to said electric motor, positioned within said handle cavity” should read: “an eccentric connected to said electric motor, the eccentric positioned within said handle cavity”.  
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “said handle having a grip on a first end and having an aperture communicating with a handle cavity on a second end thereof” should read: “said handle having a grip on a first end and having an aperture on a second end, said aperture communicating with a handle cavity [[on a second end thereof]]”.  
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “a biasing member having a base end thereof coupled with said second side surface of said body; said biasing member in a connection with said oscillating blade to form a biased contact of said oscillating blade against said fixed blade” should read: “a biasing member having a base end thereof coupled with said second side surface of said body; said biasing member in [[a]] connection with said oscillating blade to form a biased contact of said oscillating blade against said fixed blade
Claim 1 is objected to because of the following informalities:  The limitation of claim 1 reading “said cutting assembly positionable to a removable engagement at said second end of said handle” should read: “said cutting assembly positionable [[to]] on a removable engagement at said second end of said handle”.  
Claim 6 is objected to because of the following informalities:  The limitation of claim 6 reading “said eccentric connector located in-between said arms in said connection thereof to said oscillating blade; a recess formed in said eccentric connector” should read: “said eccentric connector located in-between said arms in [[said]] the connection [[thereof]] the arms to said oscillating blade; a recess formed in said eccentric connector”.
Claims 7-8 are objected to because of the following informalities:  The limitation of claims 7-8 reading “which aligns said recess for engagement within said eccentric connector” should read: “which aligns said recess for engagement within said eccentric [[connector]]”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein…said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement which aligns said recess in said eccentric connector” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  As discussed in the drawing objection above, in the first full paragraph of page 14 of the specification, it is noted that the blade “22 has a recess therein”.  Later in the paragraph, however, it is noted that “This opening 27 on the connector 25 has inward-tapered inner walls 23.  There is another recess 30, discussed on page 18 of the specification.  However, the designator 30 does not appear to be shown in any of the figures.  Thus it is not clear which recess is being referred to in the claim.  Applicant should use consistent language in the specification when referring to the same parts.  Also, the eccentric appears to be part 24.  Also, the eccentric appears to be part 24, as seen in fig 5.  However, the part 24 does not appear to have a recess therein.  The part 25 is designated as a connector in the specification.  However, it is unclear if the part 25 is the eccentric connector, because this part does not appear to be eccentric.  The part 25 may be an eccentric connector in as much as it connects to the eccentric 24.  However, even if that is the case, it is not clear how, or where it is shown that, the recess (presumably recess 27) is aligned in
No new matter should be entered.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “a fixed blade extending from a connection to a first end of said body an oscillating blade” is indefinite.  It is not clear from what structure the “connection” extends.  
The limitation of Claim 1 reading “said cutting assembly positionable to a removable engagement at said second end of said handle” is indefinite.  It is not clear what is meant by the cutting assembly being “positionable to a removeable engagement”.  It appears that applicant is attempting to claim that the cutting assembly is positionable on a removable engagement at said second end of said handle.
The limitations of claim 1 reading “an eccentric… a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein” are indefinite.  It is not clear if the eccentric is the same or a different part as the eccentric connector.  The preposition “said” in front of the term “eccentric connector” makes it appear that the claim is referring to the already introduced “eccentric”.  However, in light of the specification it appears that applicant is attempting to claim an eccentric (Such as eccentric 24 in fig 5) and a separate “eccentric connector”, such as part 27 in 
Claim 1 recites the limitation "said coupling" in line 27.  There is insufficient antecedent basis for this limitation in the claim.  No coupling is previously presented in the claim. 
The limitation of claim 1 reading “said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement which aligns said recess in said eccentric connector” is indefinite.  It is not clear how the hinge connection performs the function of aligning the recess (presumably recess 27) in the eccentric connector (presumably part 25), if the recess is part of the eccentric connector.  It appears that applicant is attempting to claim that this hinged connection allows the eccentric 24 to be aligned with the recess 27 in the eccentric connector 25.  If this is what is meant to be claimed the claims should be amended accordingly. 
The limitation of claim 6 reading “at least one tab extending from a second end of said body opposite said first end; a slot formed at said first end of said handle adjacent a perimeter edge of said aperture…a recess formed in said eccentric connector;  said recess forming said coupling with said eccentric when positioned therein; said tab removably engageable within said slot to form a hinge; said cutting assembly rotatable on said hinge to said removable engagement; and said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement which aligns said recess in said eccentric connector” is indefinite.  The above cited structure in claim 6 has already been claimed (verbatim) in claim 1, from which claim 6 depends.  Thus it is unclear if the structure recited in claim 6 is the same structure, thus being redundant, or a new structure, which if so, is likely not shown and or may be new matter.  
The limitations of claims 7-8 reading “which aligns said recess for engagement within said eccentric connector” are indefinite.  It is not clear how the recess can be engaged with the eccentric 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 2542378, Armbruster in view of USPGPUB 20130192068 Kammer.
Regarding Claim 1, Armbruster discloses a hair clipper (hair clipper embodiment shown in figures 4-6, and introduced in col. 2 lines 20-25), comprising: 
a handle 10, said handle having a battery (par 0032) operatively engaged to an electric motor therein (par 0032); 
said handle having a grip (portion of handle on right in fig 4) on a first end and having an aperture (space in housing defined by parts 60, 52 and 10’) communicating with a handle cavity (interior of housing 10, which encloses the motor) on a second end thereof (fig 2);
an drive pin (12) connected to said electric motor (col. 2, lines 25-30), positioned within said handle cavity (fig 4); 
a cutting assembly 14 having a body (combination of parts 16 and 17) , said body having a first surface (surface from which parts 56 extend) opposite a second surface (surface from which the teeth extend) and having a fixed blade 15 extending from a connection to a first end (front end, adjacent to where the teeth extend) of said body (fig 4)

a biasing member 17 having a base end thereof coupled with said second side surface of said body (fig 4); 
said biasing member in a connection with said oscillating blade to form a biased contact of said oscillating blade against said fixed blade (col. 2 lines 35-50); and  
said cutting assembly positionable to a removable engagement (52) at said second end of said handle (fig’s 4-6)
at least one tab 54 extending from a second end of said body opposite said first end (fig 6); 
a slot 53 formed at said first end of said handle adjacent a perimeter edge of said aperture (fig 6); 
said tab removably engageable within said slot to form a hinge (col. 5 line 20-26); 
said cutting assembly rotatable on said hinge to said removable engagement (col. 5 line 20-26, rotatable as in it is swung, and this rotated); and 
said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement which aligns said recess in said blade (col. 5 line 20-26).
Regarding Claim 3, the Armbruster hair clipper additionally comprises: 
at least one pin 60 extending from said second side surface of said body (fig 4); 
at least one flexible connector 58 positioned within said handle cavity (fig 4); 
and said pin forming an engagement with said flexible connector to hold said cutting assembly to said removable engagement at said second end of said handle (col. 5 lines 45-56).
Regarding Claim 4, the modified Armbruster hair clipper additionally comprises: 
at least one pin 60 extending from said second side surface of said body (fig 4); 
at least one flexible 58 connector positioned within said handle cavity (fig 4); 

Regarding claim 6, the modified Armbruster clipper also includes at least one tab 57 extending from a second end of said body opposite said first end (fig 6); a slot 53 formed at said first end of said handle adjacent a perimeter edge of said aperture (fig. 4); 
Regarding Claim 7, the Armbruster hair clipper additionally comprises: 
at least one tab 54 extending from a second end of said body opposite said first end (fig 6); 
a slot 53 formed at said first end of said handle adjacent a perimeter edge of said aperture (fig 6); 
said tab removably engageable within said slot to form a hinge (col. 5 lines 20-30); 
said cutting assembly rotatable on said hinge to said removable engagement (since it is swung and thus rotatable, col. 5 lines 20-35); 
and said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement (col. 5 lines 20-30) which aligns said recess for engagement within said driving pin and concurrently aligns said pin 60 for engagement with said flexible connector 58.
Regarding Claim 8, the modified Armbruster hair clipper additionally comprises: 
at least one tab 54 extending from a second end of said body opposite said first end (fig 6); 
a slot 53 formed at said first end of said handle adjacent a perimeter edge of said aperture (fig 6); 
said tab removably engageable within said slot to form a hinge (col. 5 lines 20-30); 
said cutting assembly rotatable on said hinge to said removable engagement (col. 5, lines 20-30; 

Armbruster lacks, per claim 1, the drive pin 12 being an eccentric, a recess formed in an eccentric connector, said recess forming said coupling with said eccentric when (the eccentric is) positioned within the recess  (Even though Armbruster discloses that the oscillating blade is driven by the part 12 it is silent as to the blade having a recess that receives the part 12 and it is silent as to whether the part 12 is eccentric), wherein when rotated to a closed position the eccentric is aligned in the eccentric connector, and per claim 2, said biasing member comprising a spring having a coiled portion at said base end and a pair of arms extending from opposing ends of said coiled portion;  distal ends of said arms connected to said oscillating blade on opposite sides thereof, and said arms concurrently imparting said biased contact of said oscillating blade against said fixed blade, and a centering bias to said oscillating blade to align with a central area of said body, whereby during translation of said oscillating blade by said eccentric, said oscillating blade is biased against said fixed blade and continuously urged toward said central area, wherein per claim 6, said eccentric connector is located in-between said arms in said connection thereof to said oscillating blade; a recess formed in said eccentric connector;  said recess forming said coupling with said eccentric when positioned therein; said cutting assembly rotatable on said hinge to said removable engagement; and said hinge registering said cutting assembly in a position during rotation of said cutting assembly to said removable engagement which aligns said recess in said eccentric connector, wherein per claim 7, a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein; and the registering of the hinge connection aligns said recess for engagement within said oscillating blade eccentric connector, wherein per claim 8, a recess formed in said eccentric connector, said recess 
Kammer discloses an electric hair trimmer, which like the apparatus of Armbruster, include a removeable cutting head assembly, and includes per claim 1, a drive pin 232 being an eccentric (fig 3, par 0035), a recess (space between arms 322 of the oscillating blade thereon in figs 6-7) formed in an eccentric connector (combination of arms 322), said recess forming said coupling with said eccentric when (the eccentric is) positioned within the recess (par 0041), and wherein per claim 2, a biasing of the cutter head member comprises a spring 318 having a coiled portion (portion at rear of spring, on right of page, in fig 6) at said base end and a pair of arms extending from opposing ends of said coiled portion (arms extending from coil portion in fig 5);  distal ends of said arms connected to said oscillating blade on opposite sides thereof, and said arms concurrently imparting said biased contact of said oscillating blade against said fixed blade (fig 6 and par 0037), and a centering bias to said oscillating blade to align with a central area of said body (par 0037), whereby during translation of said oscillating blade by said eccentric, said oscillating blade is biased against said fixed blade and continuously urged toward said central area (par 0037), discloses per claim 6, said eccentric connector is located in-between said arms in said connection thereof to said oscillating blade (since the eccentric connector in Kammer is located between the two spring arms, fig 6); a recess (space between arms 322) formed in said eccentric connector (322);  said recess forming said coupling with said eccentric when [the eccentric is] positioned therein (par 0041); said cutting assembly rotatable on said hinge to said removable engagement; and said removable engagement which aligns said recess in said eccentric connector (par 0041), wherein per claim 7, a recess is formed in said eccentric connector (space between arms 322), said recess forming said coupling with said eccentric when (the eccentric is) positioned therein (par 0041); said recess is for engagement of the eccentric within said oscillating blade eccentric connector (par 0041), wherein per claim 8, a recess is formed in said eccentric connector (space between arms 322), said recess forming 
As noted above, Armbruster discloses a prior art detachable blade set assembly for a hair trimmer having all the recited structure, but which differs from the claimed device in that the drive pin is not disclosed as being eccentric and is not disclosed to be received in a recess of the oscillating blade (claim 1), and said biasing member does not comprising a spring having a coiled portion at said base end and a pair of arms extending from opposing ends of said coiled portion;  distal ends of said arms connected to said oscillating blade on opposite sides thereof, and said arms concurrently imparting said biased contact of said oscillating blade against said fixed blade, and a centering bias to said oscillating blade to align with a central area of said body, whereby during translation of said oscillating blade by said eccentric, said oscillating blade is biased against said fixed blade and continuously urged toward said central area (claim 2) and said eccentric connector is not located in-between said arms in said connection thereof to said oscillating blade; a recess;  said recess forming said coupling with said eccentric when [the eccentric is] positioned therein; said cutting assembly rotatable on said hinge to said removable engagement; and said removable engagement which aligns said recess in said eccentric connector (claim 6), and  no recess formed in said eccentric connector, where said recess forms said coupling with said eccentric when (the eccentric is) positioned therein; and the registering of the hinge connection aligns said recess for engagement within said oscillating blade eccentric connector (Claim 7), and a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein; and the registering of the hinge connection aligns said recess for engagement of the eccentric within said oscillating blade eccentric connector (claim 8). 
Kammer, as discussed above, discloses a prior art detachable blade set assembly for a hair trimmer, wherein the driving assembly thereof includes a coupling between the drive pin and the oscillating blade wherein the drive pin is not disclosed as being eccentric and is not disclosed to be claim 1), and wherein said biasing member comprising a spring having a coiled portion at said base end and a pair of arms extending from opposing ends of said coiled portion;  distal ends of said arms connected to said oscillating blade on opposite sides thereof, and said arms concurrently imparting said biased contact of said oscillating blade against said fixed blade, and a centering bias to said oscillating blade to align with a central area of said body, whereby during translation of said oscillating blade by said eccentric, said oscillating blade is biased against said fixed blade and continuously urged toward said central area (claim 2), said eccentric connector being located in-between said arms in said connection thereof to said oscillating blade; a recess;  said recess forming said coupling with said eccentric when [the eccentric is] positioned therein; said cutting assembly rotatable on said hinge to said removable engagement; and said removable engagement which aligns said recess in said eccentric connector (Claim 6), a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein; and the registering of the hinge connection aligns said recess for engagement of the eccentric within said oscillating blade eccentric connector (claim 7) and a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein; and the registering of the hinge connection aligns said recess for engagement of the eccentric within said oscillating blade eccentric connector (claim 8). 
The substitution of one known element (driving coupling having an eccentric drive pin received in a recess of a driven blade (claim 1), and said eccentric connector being located in-between said arms in said connection thereof to said oscillating blade; a recess;  said recess forming said coupling with said eccentric when [the eccentric is] positioned therein; said cutting assembly rotatable on said hinge to said removable engagement (Claim 6); and said removable engagement which aligns said recess in said eccentric connector, (Claim 7) a recess formed in said eccentric connector, said recess forming said coupling with said eccentric when positioned therein; and the registering of the hinge connection aligns claim 8), for another (driving coupling of Armbruster that lacks these features) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the eccentric drive pin coupling and biased blade set member shown in Kammer would have yielded predictable results, namely, an oscillating driving of a driven blade via an eccentric where the eccentric is received in a recess in the driven blade, and a blade set where one blade is biased toward another.
Also, the substitution of one known element, a blade set having a biasing member comprising a spring having a coiled portion at said base end and a pair of arms extending from opposing ends of said coiled portion;  distal ends of said arms connected to said oscillating blade on opposite sides thereof, and said arms concurrently imparting said biased contact of said oscillating blade against said fixed blade, and a centering bias to said oscillating blade to align with a central area of said body, whereby during translation of said oscillating blade by said eccentric, said oscillating blade is biased against said fixed blade and continuously urged toward said central area (claim 2), for another (blade set of Armbruster with the biasing member thereof lacking these features), would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the blade set shown in Kammer would have yielded predictable results, namely, biasing one blade toward another.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20150367521, 20120233865, 20160075039, 20120297630, 4249307, 11267146, 5092048, and 1956042, each disclose state of the art clipper assemblies which include detachable heads or cutters and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724	
	

/EVAN H MACFARLANE/Examiner, Art Unit 3724